Exhibit PRESS RELEASE Naugatuck Valley Financial Corporation Reports Earnings And Announces Cash Dividend for the Quarter Ended March 31, 2010 Naugatuck, CT, April 29, 2010.Naugatuck Valley Financial Corporation (the “Company”) (NASDAQ Global Market: “NVSL”), the parent company of Naugatuck Valley Savings and Loan (the “Bank”), announced net income of $314,000 for the quarter ended March 31, 2010, compared to net income of $369,000 for the quarter ended March 31, 2009, a decrease of $55,000 or 14.9%.Earnings per share (basic and diluted) for the quarters ended March 31, 2010 and March 31, 2009 was $0.05. In addition, the Board of Directors of the Company declared a cash dividend for the quarter ended March 31, 2010, of $.03 per share to stockholders of record on May 10, 2010.Payment of the cash dividend will be made on or about June 1, 2010.Naugatuck Valley Mutual Holding Company, the Company’s mutual holding company, has waived receipt of the dividend. Net Interest Income Net interest income for the quarter ended March 31, 2010 totaled $4.5 million compared to $3.7 million for the quarter ended March 31, 2009, an increase of $855,000 or 23.3%.The increase in net interest income was primarily due to a decrease in interest expense.Interest expense decreased by $800,000, or 23.4% in the three month period primarily to a decrease in the average rates paid on interest bearing liabilities. The average rates paid on deposits and borrowings decreased by 70 basis points in the three month period.The Company experienced an increase in the average balances of deposits of 1.9% and an increase in the average balances of borrowings of 5.1% for the three month period.Increases in the average balances of deposits were experienced in regular savings accounts and money market accounts, partially offset by decreases in the average balances of certificate accounts and checking accounts.The increases in deposits and borrowings were primarily used to fund increased loan demand. The average balances of interest earning assets increased by 2.6% for the three months ended March 31, 2010, partially offset by a decrease of 10 basis points in the average rate earned on these assets over the same period.The increase in interest earning assets is attributed primarily to an increase in the loan portfolio, partially offset by decreases in the average balances of the investment portfolio and Federal Funds sold over the same period.The average balances in the loan portfolio increased by 9.3% in the three month period.The largest increases were in the commercial mortgage portfolio followed by the residential mortgage portfolio, due in part to our business development initiatives to grow market share and attract new customers. Credit Quality The Bank recorded a provision for loan losses of $809,000 for the three months ended March 31, 2010 compared to $285,000 for the three months ended March 31, 2009.The increase in the provision is due to the allocation of a specific reserve of $325,000 for one commercial real estate loan based primarily on the results of a recent independent appraisal of the collateral property, the growth of the total loan portfolio, and general economic conditions. Non-performing loans totaled $11.2 million at March 31, 2010 compared to $6.0 million at December 31, 2009.The increase was primarily the result of the placing of two commercial mortgage relationships totaling $4.2 million on non-accrual status. Management is working with the borrowers to return the loans to accrual status.There was a 3.8% increase in the level of classified assets from December 31, 2009 to March 31, 2010 primarily in our commercial loan portfolio.Classified assets increased from $60.5 million at December 31, 2009 to $62.8 million at March 31, 2010. These classified assets are primarily loans rated special mention or substandard in accordance with regulatory guidance. These assets warrant and receive increased management oversight and loan loss reserves have been established to account for the increased credit risk of these assets. Out ofthe Company’s $62.8 million in classified assets, $11.3 million were nonperforming as of March 31, 2010. John C.
